Citation Nr: 0631285	
Decision Date: 10/05/06    Archive Date: 10/10/06

DOCKET NO.  04-26 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel


INTRODUCTION

The veteran served on active duty from June 1959 to December 
1959, from October 1961 to August 1962, from January 1964 to 
January 1970 and from September 1972 to September 1975.  The 
veteran died in June 2000; the appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in St. Petersburg, Florida.


FINDINGS OF FACT

1.  The immediate cause of the veteran's death in June 2000 
was identified on the death certificate as chronic 
obstructive lung disease with sleep apnea and steroid 
dependence listed as underlying causes.  Steroid dependence 
was listed as the disease or injury that initiated events 
resulting in death.  

2.  The competent medical evidence indicates diabetes 
mellitus, type 2, materially contributed to the veteran's 
death.

3.  The veteran served in the Republic of Vietnam during the 
Vietnam Era.




CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death are met.  38 U.S.C.A. §§ 1110, 1112, 1310, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a) (2006).  
The appellant, as a layperson, is not qualified to render 
opinions as to medical diagnoses, etiology or causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998).  Accordingly, 
the appellant's opinion that the veteran's death is due to 
his military service is not competent medical evidence.  

In claims involving entitlement to service connection for the 
cause of a veteran's death and in situations in which service 
connection had not been established for the fatal disability 
prior to death, an initial area of inquiry is whether the 
veteran's fatal disorder had been incurred in or aggravated 
in service; that is, whether that fatal disorder should have 
been service connected.  See 38 C.F.R. § 3.312 (2006).  The 
immediate cause of the veteran's death in June 2000 was 
identified on the death certificate as chronic obstructive 
lung disease with sleep apnea and steroid dependence listed 
as underlying causes.  Steroid dependence was listed as the 
disease or injury that initiated events resulting in death.  
The competent medical evidence of record does not indicate 
the veteran's chronic obstructive lung disease with sleep 
apnea and steroid dependence was present during service, was 
acquired in service, or was otherwise attributable to his 
service.  Competent medical evidence indicates the veteran's 
steroid dependence was the result of severe degenerative 
joint disease and his breathing problems.  See February 2001 
letter. 

The appellant contends, in essence, that the true cause 
leading to her husband's death was diabetes mellitus which, 
as the veteran served in the Republic of Vietnam during the 
Vietnam Era, warrants service connection on a presumptive 
basis.  But see Bostain v. West, 11 Vet. App. 124, 127 
(1998).  To this end, she has submitted statements from the 
veteran's private medical providers.  There is no requirement 
that additional evidentiary weight be given to the opinion of 
a medical provider who treats a veteran; courts have 
repeatedly declined to adopt the "treating physician rule".  
See White v. Principi, 243 F.3d 1378, 1381 (Fed. Cir. 2001); 
Harder v. Brown, 5 Vet. App. 183, 188 (1993); Van Slack v. 
Brown, 5 Vet. App. 499, 502 (1993).  That is not to say that 
the Board will ignore the opinion of the veteran's treating 
physician.  See Sanden v. Derwinski, 2 Vet. App. 97 (1992).  

A September 2001 letter from the private medical provider 
(co-signed by a physician's assistant and a doctor of 
osteopathy) indicates that the veteran's diabetes mellitus, 
type 2, may be related to his military service.  The February 
2001 letter from this private medical provider indicates that 
due to the multi-factor problems the veteran experienced and 
with the ultimate total body failure the he went through, 
"he probably suffered his death as a direct result of his 
service to his country in Vietnam."  However, the 
speculative language utilized by the private medical 
providers in these letters lessens the probative value of the 
opinions contained therein.  Neither private medical provider 
or the physician's assistant addressed the veteran's death 
certificate which indicates the underlying cause of the 
veteran's death was steroid dependence which the private 
medical provider indicated was the result of degenerative 
joint disease and breathing problems.

In contrast, A VA physician indicated in a report dated in 
February 2002 that a review of the veteran's entire record 
revealed that the veteran's primary problems had always been 
related to his chronic obstructive pulmonary disease (COPD).  
The VA physician indicated that other than the letters from 
the physician's assistant and the private medical provider, 
there was no indication from the veteran's treatment, (up to 
and including his death and resulting death certificate), 
that diabetes mellitus caused or even significantly 
contributed to the veteran's demise. 

In an April 2002 report, the same VA physician indicated that 
he was not aware that diabetes mellitus caused COPD, 
pulmonary disease, right heart failure, sleep apnea or 
steroid dependence and as these were listed as the cause of 
the veteran's death on the death certificate, that diabetes 
mellitus did not play any role in the veteran's death.  The 
VA physician further highlighted that the private medical 
provider who in letters subsequent to the veteran's death has 
attempted to link the veteran's cause of death to diabetes 
mellitus was in fact the medical provider who signed the 
veteran's death certificate.  As such, if the private medical 
provider felt that the underlying cause of the veteran's 
death was diabetes mellitus, he should amend the death 
certificate.  The April 2002 report indicates that as the 
private medical provider indicated that the steroid 
dependence (as such not diabetes mellitus) was the cause of 
death and he co-signed the death certificate, this was the 
end of the issue.  Since the VA medical opinion was based 
upon, and consistent with, the full record including the 
death certificate signed by the private medical provider, and 
is supported by clear rationale and medical comment, the 
Board considers this opinion more probative than the opinions 
offered by the private doctor of osteopathy and the 
physician's assistant.  As such, the competent probative 
medical evidence fails to indicate that diabetes mellitus was 
a principal cause of the veteran's death.

However, service connection may be warranted when the 
evidence establishes that a service-connected disability was 
a contributory cause of death.  38 C.F.R. § 3.312(c) (2006).  
Service-connected disease or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  38 C.F.R. § 3.312(c)(3) 
(2006).  

The same private medical provider who provided the September 
2001 document, wrote in a June 2003 letter that 
cardiovascular disease was a major complication and the 
leading cause of premature death among people with diabetes 
and that, as the veteran had diabetes mellitus, the cause of 
his death could be linked to diabetes as a contributing 
factor.  The physician's assistant, who also signed the 
February and September 2001 letters, wrote in July 2006 that 
diabetes was a cardiovascular disease and involved the heart 
and kidney and that diabetes had an effect on both of these 
organs in the veteran and "certainly hastened his death."  
The veteran's private treatment records indicate that his 
diabetes mellitus out of control and not well-controlled.  
See, e.g., March 1999 and April 1999 medical records. 

In view of this, it may be concluded the competent medical 
evidence indicates that diabetes mellitus materially 
contributed to the veteran's death and as he served in the 
Republic of Vietnam during the Vietnam Era, service 
connection for diabetes mellitus, type 2, is warranted on a 
presumptive basis.  Therefore, service connection for the 
cause of the veteran's death also is warranted.  See 
38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006).  As the benefit sought has been resolved in the 
appellant's favor and the issue of an effective date will be 
determined in the first instance by the RO, any deficiencies 
in VA's notice and assistance, to include the timing and 
completeness of the notice, are not prejudicial to the 
appellant.  


ORDER

Service connection for the cause of the veteran's death is 
granted.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


